          Case 1:17-cr-00548-PAC Document 451 Filed 01/28/21 Page 1 of 1




                                                                       January 22, 2021

BY ECF                                                                    1/28/2021
                                                                          Funds are authorized to purchase a new
Honorable Paul A. Crotty                                                  computer under the Criminal Justice Act.
United States District Judge                                              SO ORDERED.
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:     United States v. Joshua Adam Schulte, 17 Cr. 548 (PAC)

Dear Judge Crotty:

       We write to seek the Court’s assistance with one matter which directly impacts Mr.
Schulte’s ability to work on his case by reviewing and working with his discovery from his cell in
10 South. Mr. Schulte needs a new laptop as the one he has now has a depleted battery. There is
no other fix for an old battery and we ask the Court for the funds to replace his old computer.

        Up to now, Mr. Schulte has been working on a computer provided to him by the United
States Attorney’s Office. This computer was refurbished once, and has a short battery life which
requires re-charging every few hours. Mr. Schulte is detained in unit 10 south of MCC-New York,
and the cell has no outlet and so he has no ability to re-charge his computer when it dies after two
hours of use. He has to wait till he is taken out of his cell to the law library. Only then can he re-
charge his computer. He is taken out the cell but once a day and not ever on weekends.

       To address this issue, we asked the United States Attorney’s Office to provide to Mr.
Schulte a new computer (most others detained on 10 south have been provided with a new tablet
or computer). 1 The government refused. We now ask the Court to either order the government to
provide Mr. Schulte with a new computer or authorize purchase of one under the Criminal Justice
Act. The cost of a new laptop is about $1,400.00 (ASUS ExpertBook B9450).

        We thank the Court for its time and consideration.

                                   Respectfully submitted,
                                   /s/Sabrina P. Shroff, Deborah Colson, Edward S. Zas
                                   Counsel for Joshua A. Schulte


CC:     All Counsel of Record (via ECF)

1
 On 12/11/2020 we asked the government for a new laptop. On 1/15/2021 the government informed it would not
do so but would “review the current laptop to ensure it is functioning correctly”. Because it has already done such
a review once, and the problem persists, it is unlikely that a “review” will improve a dying life of an old battery.
